Citation Nr: 1444107	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for major depression associated with status post left leg compartment syndrome release.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1985 to July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

Throughout the initial rating period on appeal, the degree of the Veteran's depression aggravated by a service-connected disability has manifested symptoms commensurate with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for major depression have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for depression are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.      

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is in receipt of an initial zero percent, or noncompensable, disability rating, for major depression, effective from September 16, 2009, the date his claim for service connection was received.  

At the outset, the Board notes that service connection for depression was granted as secondary to the Veteran's service-connected status post left leg compartment syndrome release by way of aggravation under 38 C.F.R. § 3.310(b).  Service connection for the left leg disability has been in effect since 2002.  The Board observes that the record demonstrates that depressive symptoms began in 2007 and depression was diagnosed in 2008.  The Veteran's son died in August 2009, after which some physicians noted that his depressive symptoms were exacerbated by bereavement.  

As discussed in detail below, in a December 2009 VA examination report and December 2011 addendum opinion, a VA psychologist opined that although the service-connected leg disability contributed to the Veteran's depression, it ranked fourth in the list of things contributing to depression, preceded by the death of his son, the deterioration of his marriage, and his anger at VA for what he interpreted as non-treatment of his pain.  Based on the VA examiner's opinion, the RO determined that the service-connected leg disability aggravated, but did not cause, the Veteran's depression.

The RO assigned an initial noncompensable disability rating because, as it stated in the March 2012 rating decision on appeal, it compared the level of disability prior to and after aggravation by a service-connected condition and thereby determined the degree of disability subject to service connection.  In the reasoning section of the March 2012 rating decision, the RO assigned a 70 percent disability rating for depression prior to aggravation by the service-connected leg disability, and found that the disability level remained at 70 percent subsequent to aggravation by the service-connected leg disability, thus resulting in a noncompensable disability rating for the degree of depression aggravated by a service-connected condition.  

In light of the diagnosis of bereavement, in the decision herein, the Board has considered all symptoms to be related to depression unless specified otherwise.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that if it is not possible to separate the effects of service-connected from non-service-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Veteran contends that that his depression symptoms - which include suicidal ideation, inability to maintain personal hygiene, grossly impaired thought processes and communication, rambling speech, impaired impulse control, poor concentration, poor work performance manifested by inability to complete tasks at work in a timely manner, poor memory for neighbors' names and family telephone numbers, social isolation manifested by lack of friends and no contact with family, frustration and anger in adapting to stressful situations, daily panic attacks, and missing between one and three days of work per week due to depressive symptoms - warrant a 100 percent disability rating.  

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher initial evaluation of 10 percent, but no higher, have been more nearly approximated for the entire initial rating period on appeal.  

The evidence demonstrates that the Veteran's depression, both before and after aggravation by the service-connected leg disability, has manifested occupational and social impairment with deficiencies in most areas due to symptoms such as occasional suicidal ideation, depressed mood, anxiety, social isolation, anger with non-violent outbursts, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, difficulty concentrating, panic attacks more than once a week, memory loss, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 70 percent rating under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  

Moreover, the weight of the evidence shows that his service-connected leg disability has only minimally, if at all, contributed to or aggravated his depression.  However, affording reasonable doubt in favor of the Veteran and in light of the grant of service connection, the Board assumes that the leg disability has contributed to at least some degree to the Veteran's depression, and has granted a 10 percent disability rating herein.

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes from August 2008 indicate that the Veteran had not received a refill of his antidepressant medication, and, as a result, experienced increased depression with endorsement of symptoms including disturbed sleep, decreased interested, increased guilt over not getting things done, decreased energy and concentration, and agitated psychomotor symptoms.  He denied suicidal and homicidal ideation.  He reported missing four days of work and trouble concentrating on work tasks.  

VA treatment notes from December 2009 indicate that the Veteran reported hypersomnia, with 4 hour daytime naps, but stated that nighttime sleep was poor.  His interest in activities such as reading was decreased, as was energy, concentration, and appetite.  He denied suicidal ideation, plan, or intent.  The VA clinician noted that he endorsed significant symptoms of complicated bereavement, as well as a significant exacerbation of depressive symptoms, with interpersonal detachment and difficulty talking to his wife and children.  He reported that he was not able to function properly at work and missed one day of work per week due to depression.  The VA clinician further observed that his mood was depressed, affect was tearful, and that judgment and insight were good.  There were no delusions or hallucinations.  The VA clinician noted that the Veteran's symptoms of depression increased with his grief over his son's death.   

The Veteran was afforded a VA examination later in December 2009.  He reported working "sporadically" and complained of being tired all the time.  He stated that, since his son's death in August 2009, he had missed about two days of work per week, whereas prior to his son's death, he missed about one day of work per week due to depression.  He also said that he had good and bad days prior to his son's death, but since then, he had only bad days.  He rated his depressive symptoms at a 5 to 7 out of 10 in severity prior to his son's death, but currently at a 9 or 10 out of 10.  He stated that he usually went to bed around 6 p.m. and woke up around 5 a.m., sleeping the entire time.  He used a CPAP machine and stated that he felt tired physically and emotionally when he got up in the morning.  He said that his mood was "down" most of the time, explaining that he took little interest in anything and was tired. 

The 2009 VA examiner observed that the Veteran's clothing was reasonably clean and hygiene was adequate, although grooming was not particularly caretaking.  Speech was within normal limits, except during his angry outbursts.  Mood was initially euthymic, but rapidly became dysphoric the longer he talked.  Affect was variable, and mood and affect were not incongruent.  He was fully oriented.  Immediate recall was 3 out of 3, but delayed recall after 5 minutes with 3 interposed tasks was zero objects.  Attention was fairly well maintained, but concentration and organizational skills were compromised.  Ability to abstract was fair.  Judgment was poor to fair.  Impulse control was poor to fair.  Insight was limited and stereotyped.  He was able to perform activities of daily living.  He scored a 42 on the Beck Depression Inventory, indicating severe depressive symptoms.  The VA examiner assigned a GAF score of 53 based on symptoms and 48 based on function.  

With regard to the causation of the Veteran's depression, the 2009 VA examiner noted that the Veteran spent 35 minutes of the interview discussing his depression without bringing up his leg disability.  When the VA examiner asked him what role he thought the leg played in his depression, the Veteran became angry and stated he did not have to justify his depression or its connection to his leg disability.  The VA examiner noted that he did not provide any additional information about the relationship between the leg disability and depression during the interview.  

The 2009 VA examiner concluded that the relationship between the leg pain syndrome and depression was unclear because of the Veteran's failure to cooperate with focused inquiry.  The examiner further stated that it is unlikely that the pain physiologically causes depression  in such a manner as to justify the diagnosis of a mood disorder secondary to a medical condition, reasoning that, when discussing his depression, the Veteran is inclined to talk about considerable deterioration in his condition since his son's death.  Thus, the examiner stated there is insufficient evidence to say that the depression is proximally caused by the leg disability.  

Further, the 2009 VA examiner stated there is sufficient evidence that the leg disability aggravates the depression, but the overall evidence is not that the leg problem is in first place among the factors involved in his depression.  Moreover, the examiner reasoned that, among his treating providers, none of them inferred causality of depression from the leg disability with the exception of a July 2008 treatment note in which the word "connected" appeared multiple times.  The VA examiner opined that in all probability the leg disability ranked fourth in the list of things accounting for the current intensity of depressive symptoms, which include the death of his son in first place, the deterioration of his marriage in second place, and his anger at what he perceives as non-response from VA for treatment of his pain in third place, and the actual existence of pain in about fourth place.  

The examiner noted that there is little question that the Veteran's depression would be lessened if he did not have the leg pain.  However, there is no clear evidence that it would affect his work behavior because he indicates that he does not go to work when he gets up and does not feel like going, and does not specifically mention leg pain as obstructing his ability to go to work.  Rather, he cites to lack of concentration and focus as affecting his desire to go to work.  The VA examiner stated that increased symptoms implicated in the leg disability are largely a matter of quick and ready anger, general feeling of disenfranchisement, and the challenges to his perceived adaptation and role fulfillment enforced by his somewhat limited mobility.  

In August 2010, the Veteran was evaluated by a private psychiatrist, Dr. L.  Dr. L. noted symptoms including difficulty with work, memory, concentration, and persistence.  On the Beck Depression Inventory, the Veteran reported symptoms including sadness, little pleasure in things he used to enjoy or other people, feelings of worthlessness and disappointment, little energy, sleeping a lot more than usual, difficulty concentrating, and tiredness and fatigue, indicating significant depression.  Dr. L. observed that the Veteran's affect was depressed and anxious.  There was no evidence of a thought disorder, hallucinations, or delusions.  He was fully oriented.  Dr. L. assessed pain syndrome with associated depression and assigned a GAF score of 40, stating that the level of disability related to depression is 50 percent.  Dr. L. further stated that the Veteran's depression had been progressive as a result of the service-connected leg disability.  

In October 2011, the Veteran was evaluated by a different private psychiatrist, Dr. C.  Dr. C. stated that he reviewed some of the Veteran's medical records in conjunction with the evaluation.  The Veteran stated that his symptoms of depression, anxiety, and panic had interfered markedly with his ability to function at work.  Dr. C. observed that the Veteran was reasonably neatly dressed and was cooperative.  He was tense and anxious, his affect was tense and depressed, and his manner of speaking was pushed and rushed.  He was emotionally labile, and became tearful when discussing the death of his son.  He denied current auditory or visual hallucinations, and there were no thought disorders.  Memory was adequate.  Current cognitive function was unremarkable except as influenced by periodic episodes of anxiety and panic.  Dr. C. diagnosed major depressive disorder with periodic thoughts of death and/or suicidal ideation, and severe anxiety/panic disorder, and assigned a GAF score of 40.  Further, Dr. C. stated that the depression resulted in reduced reliability and considerably reduced productivity, as well as significant deficiencies in most areas of his life including work, family relations, periodic cognitive impairment, judgment, and a significant degree of depression.  Dr. C. also noted that the Veteran's anxiety and depression had been exacerbated by the death of his son, but inexplicably opined that the depression was "most likely caused by the chronic and persistent problem of leg pain."  
  
In December 2011, the 2009 VA examiner provided an addendum opinion after reviewing the reports of Drs. L. and C., as those reports suggested a greater degree of causation or aggravation of depression by the service-connected leg disability.  The VA examiner concluded that the medical documentation revealed a general reluctance by a variety of providers to clearly state that the Veteran's depression is proximally or even in the majority caused by his leg pain.  Specifically, the examiner noted that Dr. L. only addressed such a relationship by referencing a supposed diagnosis in 2007 which is not in evidence and the author of which was not reported by Dr. L. in his letter.  The examiner further referred to the Veteran's own routine statements that other factors were of more importance in the existence of his depression, and opined that, considering his depression at this time and his perception that the degree of his depression is strongly influenced by events subsequent to the leg problem, the argument can be made for aggravation on a partially assumptive and partially evidence-based basis.  Moreover, the VA examiner stated that there was less clear evidence of a proximal connection between the leg pain and his depression, and certainly less clear evidence for a causative connection between the leg pain and depression.  

The Board acknowledges the conflicting evidence in this case.  However, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected leg disability is, at most, a minimal component of his current depression.  In other words, the Veteran's service-connected leg disability aggravated, but did not cause, his depression, and only aggravated it to a minimal degree at most.  The Board finds the reports of the 2009 VA examiner to be more probative than those of Drs. L. or C. in making this finding.  Namely, as the VA examiner pointed out in his 2011 report, Dr. L. merely referenced a 2007 diagnosis that associated leg pain with depression in rendering his diagnosis.  Moreover, the Board notes that Dr. C. made contradictory conclusions in finding that the Veteran's depression was exacerbated by his son's death and then finding that it was caused solely by his leg disability.  The Board further notes that both the VA examiner and Dr. C. observed that the Veteran became visibly upset when talking about the death of his son, further supporting the VA examiner's conclusion that that is the primary factor in his depression.    

The Board further acknowledges the addendum report authored by Dr. C. in March 2012 in which he cites to VA treatment notes referencing leg pain and associated depression.  The Board does not contest the fact that the service-connected leg disability aggravated, to at least some degree, the Veteran's depression, and that is why a compensable, 10 percent, disability rating is assigned herein.  However, the Board finds the VA examiner's reports to be most probative with regard to the question of the degree of aggravation of depression by a service-connected disability.  

The VA examiner's 2009 and 2011 reports are highly probative because they are factually accurate, and are supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion on degree of aggravation, citing to specific records reviewed and statements made by the Veteran.  Indeed, the VA examiner is the only physician who delineated the exact depressive symptoms attributable to the service-connected leg disability.  

Service connection may be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2013).  Here, the evidence demonstrates that the degree of depression resulting from aggravation of depression by the service-connected leg disability is minimal.  

At this point, the Board emphasizes the guidance of VA regulations, which provide that reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor; and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. §§ 4.3, 4.7.  In view of these considerations, the Board finds that, in sum, the evidence relevant to the entire initial rating period is at least in relative equipoise as to whether there was occupational and social impairment due to mild or transient symptoms, as required for a 10 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  

Namely, the evidence during this period reflects that the Veteran's depression symptoms attributed to aggravation by his leg pain were characterized in particular by quick and ready anger, general feeling of disenfranchisement, and the challenges to his perceived adaptation and role fulfillment enforced by his somewhat limited mobility.  The weight of the evidence demonstrates that the remaining occupational and social impairment due to symptoms of depression - which include occasional suicidal ideation, depressed mood, anxiety, social isolation, anger with non-violent outbursts, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, difficulty concentrating, panic attacks more than once a week, memory loss, and difficulty in establishing and maintaining effective work and social relationships - has not been attributed by the Veteran's treating and examining providers to any service-connected disability.  Therefore, affording reasonable doubt in favor of the Veteran, the level of occupational and social impairment demonstrated by the evidence for the entire initial rating period on appeal is more nearly approximated by the 10 percent rating category, with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, as described above.  

It is important for the Veteran to understand that the 10 percent rating assigned herein acknowledges some increased problems with depression due to the service-connected leg disability.  A 10 percent evaluation indicates, generally, a 10 percent reduction in the Veteran's industrial capability and social adeptness.  If he had not had any problems associated with his psychiatric disability due to the service-connected leg condition, there would be no basis for a compensable evaluation, let alone a 10 percent evaluation for the psychiatric disability.    

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his depression is more severe than is reflected by the assigned rating.  As was explained in the merits decision above granting a 10 percent disability rating but denying an even higher rating, the criteria for an even higher schedular rating was considered, but a rating in excess of 10 percent was denied because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record and concludes that it has not.  As noted above, despite his occupational difficulties due to his depressive symptoms, the Veteran has maintained his current full-time job.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for major depression, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his depression.  VA provided the Veteran with an examination in December 2009 and obtained an addendum opinion from that examiner in 2011.  The Veteran's history was taken, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report and addendum report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the Veteran's contentions that the VA examination was inadequate.  However, his contentions have to do with the mixing of symptoms of bereavement and depression, and, as stated above, the Board has considered all symptoms to be related to depression unless otherwise stated.  In this case, the VA examiner clearly delineated between symptoms due to bereavement and other factors and his service-connected disability.  

Moreover, the Veteran has expressed concern about being examined at the John Cochran VA Medical Center due to fear about unauthorized access to his medical records and bias in light of his working at that facility.  However, there is no indication of bias on the part of the VA examiner or indication that his records were used or accessed by anyone not specifically authorized to do so or for an unauthorized purpose.  Therefore, the Board finds that the VA examination in this case is adequate.    

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent disability rating for major depression, but no higher, is granted for the entire initial rating period on appeal.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


